                Case 21-10322-EPK           Doc 9       Filed 01/15/21    Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov

In re:
                                                                Case No.: 21-10322-EPK
BLUE WATER GLOBAL GROUP, INC.                                   Chapter 11

         Debtor-in-Possession.
                                                /

                      CHAPTER 11 CASE MANAGEMENT SUMMARY

      In compliance with Local Rule 2081-1(B), BLUE WATER GLOBAL GROUP, INC. (the
“Debtor-in-Possession”), files this Chapter 11 Case Management Summary and states:

         1.     Date of Order for Relief Under Chapter 11: January 14, 2021

         2.     Names, case numbers and dates of filing of related debtors: None

         3.     Description of Debtor’s business/employment: Non-operational public company

         4.    Location(s) of Debtor’s operations and whether the business premises are leased or
owned:         500 S. Australian Avenue, Suite 600, West Palm Beach, FL 33401-6237; Debtor
does not lease premises.

        5.      Reasons for filing Chapter 11: The Debtor is a non-operational public company
that seeks to utilize Chapter 11 to eliminate its debt, so that it can be sold or merged into a viable
new entity. The Debtor will not become current with its SEC filings, and sold or merged until
after the proposed plan is confirmed.

        6.     List of officers and directors, if applicable, and their salaries and benefits at the time
of filing and during the 1 year prior to filing: Miro Zecevic, Chairman – no salary or benefits
has been paid to or received by Mr. Zecevic since he became Chairman of the Company

        7.     Debtor’s fiscal or calendar year to date gross income and the Debtor’s gross income
for the calendar or fiscal year prior to the filing of this Petition:

         The Debtor has had no operations since 2015.

         8.     Amounts owed to various creditors:

                (a) Obligations owed to priority creditors, including priority tax obligations

                    Internal Revenue Service - unknown
                    Florida Department of Revenue - unknown


                                                    1
               Case 21-10322-EPK          Doc 9       Filed 01/15/21   Page 2 of 2



               (b) With respect to creditors holding secured claims, the name of and amounts
                   owed to such creditors and a description and estimated value of all collateral of
                   the Debtor securing their claims:

                   There are no secured claims

               (c) Amount of unsecured claims: approximately $1,775,685.24

       9.      General description and approximate value of the Debtor’s assets: -0-

               The Debtor has no assets

        10.     List of all insurance policies, the property covered under the policy, the name of
the insurer, the policy number, amount of coverage, whether the premium is current, the date the
next premium is due and date the policy expires:

               Berkshire Hathaway Direct Insurance Company
               Commercial General Liability Insurance Policy# N9BP268035
               Property Insurance Policy# (same as above)
               Monthly premiums; Policies expired 1/14/2022

       11.     Number of employees and amounts of wages owed as of petition date:

                No employees; no wages

       12.     Status of Debtor’s payroll and sales tax obligations, if applicable. This does not
eliminate the obligation of Chapter 11 debtors (other than individuals not engaged in business) to
provide the more detailed payroll tax information required by Local Rule 2081-1(A):

               Not applicable.

       13.     Anticipated emergency relief to be requested within 14 days from the petition date:

               None


DEBTOR:                                                 ATTORNEY:
BLUE WATER GLOBAL GROUP, INC.                           Van Horn Law Group, P.A.
                                                        330 N. Andrews Ave., Suite 450
                                                        Fort Lauderdale, Florida 33301
By:                                                     (954) 765-3166
    Miro Zecevic                                        (954) 756-7103 (facsimile)
Its: Chairman
                                                        /s/ Chad T. Van Horn, Esq.
                                                  By:
                                                        Chad T. Van Horn, Esq.
                                                        Florida Bar No. 0064500
                                                        Email:Chad@cvhlawgroup.com

                                                  2
